Citation Nr: 1019686	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  08-22 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating higher than 70 percent for 
posttraumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from September 2002 to January 
2003 and from February 2003 to May 2004.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO). 


FINDING OF FACT

During the course of the Veteran's appeal, his service-
connected PTSD has not resulted in total occupational and 
social impairment.  


CONCLUSION OF LAW

The criteria for an initial rating of 100 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.41, 4.130, 
Diagnostic Code (DC) 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work and to resolve any reasonable doubt regarding 
the extent of the disability in the veteran's favor.  
38 C.F.R. §§ 4.2, 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).

While the Veteran's entire history is reviewed when assigning 
a disability evaluation, where service connection has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The Court of Appeal for Veterans Claims (Court) has also held 
that, in a claim of disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board further acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following matter is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

A review of the Veteran's claim is instructive.  The Veteran 
first sought service connection in January 2007.  Following a 
July 2007 VA examination, the Veteran was service connected 
for PTSD at a 30 percent rate in an August 2007 rating 
decision.  The Veteran filed a Notice of Disagreement, and 
his rating was increased to 70 percent disabling (dating back 
to the date of his original claim) in a June 2008 rating 
decision.  The Veteran filed a timely Substantive Appeal. 

Again, the Veteran has been assigned an initial 70 percent 
rating for his service-connected PTSD, pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  A 70 percent disability 
rating is warranted when there is occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent disability rating is warranted if there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

The symptoms listed in Diagnostic Code 9411 are not intended 
to constitute an exhaustive list, but rather serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  In addition, in 
Mittleider v. West, 11 Vet. App. 181 (1998), the Court held 
that VA regulations require that when the symptoms and/or 
degree of impairment due to a veteran's service-connected 
psychiatric disability cannot be distinguished from any other 
diagnosed psychiatric disorders, VA must consider all 
psychiatric symptoms in the adjudication of the claim.

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  A GAF score of 51 to 60 
is defined as moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  A 
GAF score of 41 to 50 indicates that the examinee has serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or serious impairment in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job).  A GAF score of 31 to 40 indicates 
that the examinee has some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g. depressed person avoid friends, neglects family, and is 
unable to work).

When all the evidence is assembled, the determination must be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

There are three psychiatric evaluations of record, two 
private and one from VA.  

The private examinations were both performed by a Dr. 
O'Halloran, the first being from January 2007.  Dr. 
O'Halloran took the Veteran's medical and military history 
before examining the Veteran.  Dr. O'Halloran diagnosed the 
Veteran as suffering from PTSD, noting that the Veteran 
specifically had sleep disturbances, hyper-vigilance, 
irritability, low frustration tolerance, and socially 
avoidant behaviors.  Dr. O'Halloran assigned a GAF score of 
59, but he did not make any findings as to the Veteran's 
employability. 

The Veteran underwent a VA examination in July 2007.  In the 
mental status examination, the examiner noted the Veteran to 
be clean and casually dressed while wearing disheveled 
clothes.  His speech was clear and coherent, but it was also 
impoverished, hesitant, and slow.  Similarly, though the 
Veteran's attitude toward the examiner was attentive, it was 
also hostile, irritable, aggressive, guarded, and apathetic.  
The Veteran's affect was flat, and his mood was depressed and 
agitated.  He was oriented to person, time, and place.  His 
thought process was evasive, and his thought content showed a 
preoccupation with one or two topics.  The Veteran did not 
suffer from delusions or hallucinations.  The Veteran 
understood the outcome of his behavior, and he understood 
that he has a problem.  His intelligence was average.  He did 
report suffering from sleep impairment, namely insomnia.  He 
did not suffer from panic attacks, suicidal thoughts, or 
homicidal thoughts.  He did not have panic attacks.  His 
impulse control is fair.  He is able to maintain his personal 
hygiene, and he has no problem with activities of daily 
living.  His remote and recent memory were moderately 
impaired, but his immediate memory was normal.  

The examiner diagnosed the Veteran as suffering from PTSD and 
assigned a GAF score of 51.  The examiner found that the 
Veteran's PTSD interfered with his work, resulting in 
interpersonal conflicts with his co-workers.  The examiner 
did not, however, find that the Veteran's PTSD resulted in 
total occupational and social impairment.  Indeed, the 
examiner reported that the Veteran was working as a truck 
driver, a position that he had held for one to two years.  
Though the Veteran missed one week of work over the preceding 
year as a result of his PTSD, he was nonetheless employed 
full-time.

Dr. O'Halloran reexamined the Veteran in September 2007.  The 
Veteran reported continued sleep disruption and severe 
lability of moods.  He suffered from irritability and low 
frustration tolerance.  The Veteran reported increasing 
conflict at work and with his family.  The Veteran reported 
that he had been reprimanded at work for being antagonistic 
to customers, and that he had been cited for speeding and 
been in an accident as a result of his sleep deprivation.  
The Veteran also stated that he avoided public places 
whenever possible.  Dr. O'Halloran confirmed his earlier 
diagnosis of PTSD, and he assigned the Veteran a GAF score of 
49.  

Taken together, these examinations show that the 70 percent 
rating assigned is appropriate.  Again, a 70 percent rating 
is warranted with occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  38 C.F.R. § 4.130, 
DC 9411.  The Veteran certainly demonstrates such 
deficiencies, as highlighted by the findings of Dr. 
O'Halloran and the VA examiner.

The Veteran's symptomatology does not, however, result in 
total occupational and social impairment.  Again, such 
impairment is evidenced by symptoms such as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  Id.  

While Dr. O'Halloran's most recent examination showed 
deterioration in the Veteran's condition, his symptomatology 
has still not reached the level of total occupational and 
social impairment.  Specifically, the Veteran has not 
demonstrated any of the symptoms indicative of a 100 percent 
rating.  The Veteran has never demonstrated gross impairment 
in thought processes or communication.  Neither Dr. 
O'Halloran nor the VA examiner reported that the Veteran 
suffered from delusions or hallucinations.  There is no 
evidence that the Veteran is unable to perform his activities 
for daily living or is disoriented to time or place.  

While the Veteran spoke of increasing difficulty at work and 
in his social life, the fact remains that he is still 
employed and still interacting with others.  Further, neither 
Dr. O'Halloran nor the VA examiner concluded that the 
Veteran's PTSD resulted in total occupational and social 
impairment.  The Board recognizes that the Veteran's symptoms 
are severe, but this fact is reflected in the 70 percent 
rating that has already been assigned.  As the Board is 
leaving the Veteran's rating unchanged, staged ratings are 
inapplicable.  

Also, the Veteran's disability does not warrant an 
extraschedular rating.  An extraschedular rating may be 
applied in exceptional cases involving marked interference 
with employment or frequent hospitalizations.  38 C.F.R. 
§ 3.321.  As outlined by the Court of Appeals for Veterans 
Claims (Court), the Board uses a three-step inquiry to 
determine whether an extraschedular rating is appropriate; 
"initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability."  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  

In this case, the applicable rating criteria are adequate to 
evaluate the Veteran's disability.  The Diagnostic Code 
includes the specific manifestations of the Veteran's PTSD, 
namely his occupational and social impairment, sleeping 
problems, and difficulty in establishing and maintaining 
effective relationships.  While the Veteran reports that his 
PTSD is having a greater effect on his employment, 
occupational and social impairment are contemplated under a 
70 percent rating.  There is also no evidence of any PTSD 
related hospitalizations.  

As the Veteran's service-connected PTSD has not resulted in 
total occupational and social impairment, the Board concludes 
that the criteria for an initial rating of 100 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.41, 4.130, DC 9411.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VA has met its duty to notify for this claim.  Service 
connection for this issue was granted in an August 2007 
rating decision.  The Veteran is now appealing the downstream 
issue of the initial rating that was assigned.  Therefore, 
additional VCAA notice is not required, and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1131 (Fed. Cir. 2007), Dunlop v. Nicholson, 21 Vet. App. 112 
(2007).  

Next, VA has a duty to assist the Veteran in the development 
of his claim.  This duty includes assisting him in the 
procurement of both service treatment records and other 
pertinent medical records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the RO has obtained and associated with the claims file 
the Veteran's service treatment records and records of the 
Veteran's private psychiatric treatment.  The Veteran was 
afforded a VA compensation and pension examination.  The 
Board notes that the evidence already of record is adequate 
to allow resolution of the appeal.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been 
accomplished, and appellate review does not therefore result 
in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  


ORDER

An initial rating higher than 70 percent for PTSD is denied.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


